Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed camera lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising, from an object side, a first lens having a positive refractive power, a second lens having a negative refractive power, a third lens having a positive refractive power, a fourth lens having a negative refractive power, a fifth lens having a negative refractive power, and further wherein the camera lens system satisfies the four claimed mathematical conditions. 
Examiner’s Comments
	The drawings submitted on March 12, 2020 are objected to for the following reason. The specification, embodiments, and claims all support the fourth lens having negative refractive power and the fifth lens having negative refractive power. However, applicant’s figures 1, 3, 5, 7 each depict the fourth lens having positive refractive power and the fifth lens having positive refractive power. Specifically, in each of these figures the thickness of each of the fourth and fifth lenses is thicker near the optical axis and Corrected drawings are required. Specifically, corrected figures 1, 3, 5, and 7 disclosing the fourth lens as a negative lens i.e. having a thicker peripheral portion than the central portion and the fifth lens as a negative lens i.e. having a thicker peripheral portion than the central portion. 
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Jung publication number 2016/0124190, You publication number 2014/0104709, Tsai et al publication number 2015/0168695, Chen et al publication number 2014/0285710, and Shinohara publication number 2007/0229984 are being cited herein to show camera lens systems having some similar structure to that of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 9, 2022